Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's election of species A3 (Y1- fluorene-9,9-diyl) and D (Silicone resin containing recurring units of formulae (a3) and (b3)) in the response to species election requirement filed June 16, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. Claims 4-5 and 7-8 are withdrawn. Now, Claims 1-3, 6 and 9-19 are pending for consideration.

2. 	Since species A3 and D are free of prior art, a search extended to species A1 and A2 along with species D has been performed.

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1, 9-10, 12, 14-15 and 19 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Crivello (GB 2 066 278) as evidenced by Jung (US 2002 0012873).
	For Claims 1, 10, 12, 14-15 and 19, Crivello discloses a photosensitive resin coating composition comprising a silanol terminated polyorganosiloxane (i.e., acid crosslinkable group-containing silicone resin), a filler of carbon black, an alkoxysilane (i.e., crosslinker), an onium salt and an inert diluent (i.e., solvent). (page 1, lines 23-35, page 6, lines 21-44 and Examples) One of ordinary skill in the art would appreciate that the foregoing onium salt is a photoacid generator. For instance, the onium salt is exemplified as triphenylsulfonium hexafluoroarsenate in Example 8. To this end, Jung teaches that the triphenylsulfonium hexafluoroarsenate is indeed a photoacid generator. ([0023]) For Claim 9, the amount of the carbon black can be 1 to 30 parts per 100 parts of the silanol terminated polyorganosiloxane. In light of the relative amount of the silanol terminated polyorganosiloxane disclosed in page 1, lines 25-35, the amount of the carbon black would fall within the presently claimed range.
	
6.	Claims 2-3, 6, 11, 13 and 16-18 (to the extent of searched species) are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Bertry does not teach or fairly suggest the presently claimed i) silicone resin containing a phenolic hydroxyl group set forth in Claim 2; ii) crosslinker set forth in Claim 11; iii) quencher set forth in Claim 13; iv) pattern forming process set forth in Claim 16; and v) pattern forming process set forth in Claim 17.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vasu Jagannathan, can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
August 5, 2022
		    /KUO LIANG PENG/                         Primary Examiner, Art Unit 1765